 1 Howard J. Russell, Esq.
   Nevada Bar No. 8879
 2 hrussell@wwhgd.com
   WEINBERG, WHEELER, HUDGINS,
 3   GUNN & DIAL, LLC
   6385 S. Rainbow Blvd., Suite 400
 4 Las Vegas, Nevada 89118
   Telephone: (702) 938-3838
 5 Facsimile: (702) 938-3864

 6 Attorney for Lexington Insurance Company

 7

 8                           UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10 CENTEX HOMES, a Nevada general                    Case No.: 2:18-CV-01369-APG-GWF
   partnership,
11
                 Plaintiff,
12        vs.
                                                            STIPULATION AND PROPOSED
13 INTERSTATE FIRE & CASUALTY                                  ORDER FOR DISMISSAL
   COMPANY, an Illinois corporation;                            WITHOUT PREJUDICE
14 LEXINGTON INSURANCE COMPANY, a
   Delaware Corporation; FEDERAL
15 INSURANCE COMPANY, an Indiana
   corporation; and FINANCIAL PACIFIC
16 INSURANCE COMPANY, a California
   corporation,
17
                       Defendants.
18
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///



                                              Page 1 of 2
 1           The undersigned parties, by and through their counsel of record, hereby stipulate,

 2   pursuant to NRCP 41, that Plaintiff’s claims in the above-captioned action against Defendant

 3   Lexington Insurance Company are dismissed without prejudice. All parties are to bear their

 4   own costs, fees, and expenses hereto.

 5

 6

 7   Dated this 16th day of July, 2019.                Dated this 16th day of July, 2019.
 8

 9   /s/ Howard J. Russell                             /s/ Sarah J. Odia
     Howard J. Russell, Esq.                           Scott S. Thomas
10   Nevada Bar No. 8879                               Nevada Bar No. 7937
     WEINBERG, WHEELER, HUDGINS,                       Sarah J. Odia
11     GUNN & DIAL, LLC                                Nevada Bar No. 11053
     6385 S. Rainbow Blvd., Suite 400                  PAYNE & FEARS, LLP
12   Las Vegas, Nevada 89118                           6385 S. Rainbow Blvd., Suite 220
                                                       Las Vegas, NV 89118
13
     Attorney for Lexington Insurance Company          Attorneys for Plaintiff Centex Homes
14

15

16

17                                                  ORDER
18
             Pursuant to the Stipulation for Dismissal of the parties hereto, Plaintiff’s claims in the
19
     above-captioned action against Defendant Lexington Insurance Company are hereby
20
     DISMISSED WITHOUT PREJUDICE. All parties are to bear their own costs, expenses and
21
     fees.
22
                                                           IT IS SO ORDERED
23

24

25                                                         Hon. Andrew P. Gordon
                                                           UNITED   STATES   DISTRICT JUDGE
26                                                         Dated: July 17, 2019.
                                                           Dated:
27



                                                 Page 2 of 2
